


116 S4526 IS: Coronavirus Language Access Act
U.S. Senate
2020-08-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
116th CONGRESS2d Session
S. 4526
IN THE SENATE OF THE UNITED STATES

August 12, 2020
Ms. Hirono (for herself, Mr. Casey, Ms. Harris, Mr. Brown, Ms. Rosen, Ms. Cortez Masto, Mr. Sanders, Mr. Booker, Ms. Baldwin, and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions

A BILL
To ensure that COVID–19-related Federal programs and assistance provide for the translation of informational materials relating to awareness, screening, testing, and treatment for COVID–19 into priority languages.


1.Short titleThis Act may be cited as the Coronavirus Language Access Act. 2.DefinitionsIn this Act:
(1)Community-based organizationThe term community-based organization means an entity that has established relationships with the communities served by the entity, including especially hard-to-reach populations, racial and ethnic minority communities, individuals with limited English proficiency, and individuals with disabilities.  (2)Coronavirus public health emergencyThe term coronavirus public health emergency means the public health emergency declared by the Secretary pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) with respect to COVID–19.
(3)Coronavirus response lawThe term coronavirus response law means— (A)the Coronavirus Preparedness and Response Supplemental Appropriations Act, 2020 (Public Law 116–123);
(B)the Families First Coronavirus Response Act (Public Law 116–127); (C)the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136);
(D)the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139); (E)the Paycheck Protection Program Flexibility Act (Public Law 116–142); and
(F)any subsequent Act enacted as a response to a coronavirus public health emergency. (4)COVID–19The term COVID–19 means the novel coronavirus or SARS–CoV–2.
(5)Priority languagesThe term priority languages means— (A)in the case of Federal agencies, at a minimum, the languages as identified by the Federal Emergency Management Agency Language Access Plan, dated October 1, 2016, as the languages most frequently encountered, including Spanish, Arabic, Cambodian, Chinese, Haitian Creole, French, Hindi, Italian, Japanese, Korean, Laotian, Russian, Tagalog, Urdu, Vietnamese, Greek, Polish, Thai, and Portuguese; or
(B)in the case of State agencies or grant recipients operating in a State, at a minimum, the 15 languages spoken with greatest frequency by individuals with limited English proficiency in that State. (6)SecretaryThe term Secretary means the Secretary of Health and Human Services.
(7)StateThe term State means each of the several States and the District of Columbia. ILanguage access 101.Language access (a)Requirement of priority language usage (1)In generalAny Federal agency that has received funding under a coronavirus response law shall ensure that all programs and opportunities made available to the general public relating to COVID–19 or the coronavirus public health emergency provide translated materials, including audio and video products, describing the programs and opportunities in priority languages (as defined in section 2(5)(A)).
(2)Application of requirementThis subsection shall apply to each division, contractor, and subcontractor of a Federal agency that is likely to have contact with the public. (3)AvailabilityTranslation services required under this subsection shall be made available not later than 7 business days after the date on which any such material is made available in English. 
(b)Oral language assistance servicesAny Federal agency that has received funding under a coronavirus response law shall provide oral language assistance services and notice of the availability of services relating to COVID–19 or the coronavirus public health emergency to limited English proficient individuals in a language they can understand. (c)Report (1)In generalNot later than January 1, 2021, the head of each Federal agency receiving funding under a coronavirus response law shall submit to the Committees described in paragraph (2), a report describing such agency’s compliance with the requirements of this section.
(2)CommitteesThe Committees described in this section are the following: (A)The Committee on Homeland Security and Governmental Affairs of the Senate.
(B)The Committee on Health, Education, Labor, and Pensions of the Senate. (C)The Special Committee on Aging of the Senate.
(D)The Committee on Finance of the Senate.  (E)The Committee on Appropriations of the Senate. 
(F)The Committee on the Judiciary of the Senate.  (G)The Committee on Homeland Security of the House of Representatives.
(H)The Committee on Energy and Commerce of the House of Representatives.  (I)The Committee on Financial Services of the House of Representatives.
(J)The Committee on Ways and Means of the House of Representatives. (K)The Committee on Appropriations of the House of Representatives.
(L)The Committee on the Judiciary of the House of Representatives. 102.Grants and services facilitating accessible public outreach for public health and health services (a)Grants and cooperative agreements (1)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention (referred to in this section as the Director), shall award grants to, or enter into cooperative agreements with, community-based organizations and State, Tribal, local, and territorial health departments for the following purposes:
(A)To support culturally and linguistically appropriate preparedness, response, and recovery activities targeted to individuals who speak English less than very well in priority languages (as defined in section 2(5)(B)). (B)The development of educational programs and materials to promote screening, testing, treatment, and public health practices in non-English languages.
(C)The provision of interpretation services to individuals receiving COVID–19 testing, treatment, or vaccination services. (D)The provision of subgrants to local health departments or community-based organizations for the purposes described in this paragraph.
(2)PriorityThe Director shall prioritize grants and cooperative agreements under this subsection to entities in areas with higher rates of individuals with limited English proficiency and to entities with demonstrated experience serving those individuals or who propose to provide subgrants to such entities. (b)Translation (1)In generalThe Director shall provide for the translation of materials on awareness of, and screening, testing, and treatment for COVID–19 into priority languages for Federal, State, Tribal, local, and territorial agencies.
(2)Public availabilityNot later than 7 business days after the date on which the materials described in paragraph (1) are made available to the public in English, the Director shall ensure that the translations required under such paragraph are made available to the public. (c)HotlineThe Director shall establish an informational hotline, to be staffed by trained interpreters, to provide information to the public concerning COVID–19.
(d)Interagency coordinationWith respect to individuals with limited English proficiency, the Director shall facilitate interagency coordination among agencies activated through the National Response Framework based on the language access standards established under the language access plans of the Federal Emergency Management Agency and the Department of Health and Human Services. (e)Authorization of appropriations (1)In generalThere is authorized to be appropriated to carry out this section $200,000,000 for fiscal year 2020, to remain available until expended.
(2)Grants and cooperative agreementsOf the amount appropriated under paragraph (1), not less than $150,000,000 shall be made available to carry out subsection (a). IIAppropriations 201.Language access for older individuals with limited english proficiencyThe following sums are hereby appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2020, and for other purposes, namely:DEPARTMENT OF HEALTH AND HUMAN SERVICESAdministration For Community LivingAGING AND DISABILITY SERVICES PROGRAMSFor an additional amount for Aging and Disability Services Programs, for carrying out the Older Americans Act of 1965 (42 U.S.C. 3001 et seq.) (OAA), $20,000,000, to remain available through September 30, 2021, which shall be for making payments under title III of the OAA (42 U.S.C. 3021 et seq.) to States with State plans approved under section 307 of the OAA (42 U.S.C. 3027), to be distributed to the States as described in section 304(a) of the OAA (42 U.S.C. 3024(a)) to provide services to support older individuals with limited English proficiency in addressing concerns as a result of COVID–19: Provided, That in carrying out the requirements in the proviso under this heading, area agencies on aging shall partner or contract with community-based organizations that provide translation and interpretation services for older individuals with limited English proficiency: Provided further, That in seeking organizations with which to enter into such partnerships or contracts, area agencies on aging shall make an effort to include organizations that assist older individuals speaking the most spoken non-English language in the planning and service area served by the area agency on aging and older individuals speaking the least spoken non-English language in such area: Provided further, That the services provided under the proviso under this heading shall include services to provide older individuals with limited English proficiency with (1) the most up-to-date information on public health concerns and suggested precautions related to COVID–19 and related issues, (2) one-on-one assistance to help older individuals with limited English proficiency understand eligibility requirements for available Federal, State, and local benefits and services, to translate applications and provide oral interpretations necessary to receive such benefits and services and provide oral interpretations necessary to receive such benefits and services, and to provide other supportive services for such individuals to access such benefits and services, and (3) related public awareness campaigns, related to COVID–19 and related issues, in non-English languages: Provided further, That each State agency receiving funding described in the proviso under this heading shall report to the Assistant Secretary for Aging on the number of individuals receiving the services supported by such funding, number of services provided by type, and the languages spoken by the individuals receiving such services: Provided further, That the amount appropriated under this heading is designated by Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)(i)). 202.Information and translation through statewide independent councilsThe following sums are hereby appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2020, and for other purposes, namely:DEPARTMENT OF HEALTH AND HUMAN SERVICESAdministration For Community LivingAGING AND DISABILITY SERVICES PROGRAMS(Statewide Independent Living Councils)For an additional amount for Aging and Disability Services Programs, for carrying out title VII of the Rehabilitation Act of 1973 (29 U.S.C. 796 et seq.), $10,000,000, to remain available through September 30, 2021, which shall be for making payments under that title VII to States with State plans approved under section 704 of that Act (29 U.S.C. 796c), to be distributed as described in section 711 of that Act (29 U.S.C. 796e), to the States for Statewide Independent Living Councils to enable the Councils to support limited English proficient individuals with disabilities and individuals who are deaf or hard of hearing (which 2 types of individuals are referred to under this heading as covered individuals) in addressing concerns as a result of COVID–19 through services to provide covered individuals with (1) the most up-to-date information on public health concerns and precautions related to COVID–19 and related issues; (2) one-on-one assistance to understand eligibility requirements for available Federal, State, and local benefits and services, to translate applications and provide oral interpretation necessary for such individuals to receive such benefits and services, and to provide other supports for such individuals to access such benefits and services; and (3) related public awareness campaigns in languages other than English and in American Sign Language (which languages and Language are referred to under this heading as additional languages): Provided, that the Councils shall provide support with funds appropriated under this heading in partnership with, or through contracts with, agencies carrying out State disability services programs or community-based organizations that provide translation and interpretation services for covered individuals: Provided further, That in seeking agencies or organizations for such partnerships or contracts in a geographic area, a Council shall make efforts to include entities that assist covered individuals that speak the most commonly spoken additional languages, and entities that assist covered individuals that speak the least commonly spoken additional languages, in that geographical area: Provided further, That the Councils shall report to the Administration about the number of individuals served, the number of services provided by type, and the additional languages through which services are provided, with funds appropriated under this heading: Provided further, That the amount appropriated under this heading is designated by Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)(i)).   